REC'D IN COURT Or APPEAL!
                                  12th _ Court             C
                                         ..i . Hiii upmri - •«•• • T   i. Jwr^-j-fc-n-n
                                                                                          si'HiDistrict
                                                                                                .iib^—-




XWelA-k (°.^^f s-f
                                :t SaX^L-tfc^r

 :v\ H-W_^ \KoAl-v- <?-£ Hjl tAarrla^j^ 0-f
 Cad*. kW*k*r. i^-l6-ooi\£) -Cv/
 T>\aA C&vr\ Qae^ ^t/vnbv (4.-^72.^,-5

 wvu p cua^- u3^r )<L b ei wa hand
_^W o tffW X do noi £ u4jq & c^r^p t4^»
 X vo<s^lr3 Oi^o llKt 4-t? to^fo^e,
H^Wiki^Ja^cavL^^ £>_•£__ 4-^0 afr-sRe^
 i     1^0 v*l d jyyVtvm 5Ki^j CavYup vek&fca^16tw.

     V^K^k^ ^^Jvl^n5>V
Cgm^j4\<£&\o^ ot (oe><\)\cjLJ>
"3~va\^ S, ^-6V6 -moii^ Ov^^i^ci
            l^W^ "^jeceiyV KecjOe6+e<i

       1 \5H11  \K>ee\ Fvew-V 5^ve^-
                v0e6-Tr
         5tn¥e, 3^4-
         Tii^TX 75^^i
      2\ 5w\iH4\ Cow^ C*WH^^---
         Ido    fl\!i< T$\W&vua<u




                no   •v
"Dor\5 FcrrVVer>oY~
                SENDER: COMPLETE THIS SECTION                               COMPLETE THIS SECTION ON DELIVERY


                   Complete'itemsi,-2, and 3. Also complete                 Ar Signature
                   item 4 jf Restricted Delivery is desired.                                                                    • Agent
                   Print your name and address on the reverse
                   so that we can return the card to you.
                                                                            ^a]quL<^ \)&V*A*7 •                                   Addressee

                                                                             J. Received by (Printed Name)             C. Date o/ Delivery
                   Attach this card to the back of the mailpiece,
                   or on the front if space permits.
                                                                                Isdelivery address different from item1? CJ Yes
                1. ArticleAddressed to:           .1   A     ^j                 IfYES, enter delivery address below:     • No




                    V      i^xYX 15*102-                                    3. Service Type
                                                                               D Certified Mail®
                                                                               D Registered
                                                                                                       • Priority Mail Express™
                                                                                                       D Return Receipt for Merchandise
                                                                               •     Insured Mail      •   Collect on Delivery
                                                                            4. Restricted Delivery? (Extra Fee)                 n Yes

                2. Article Number
                                                             7Dm. 15DD DDD1 83=15                              a^ao
                  (Transfer from service label)
                PS Form 3811, July 2013                      Domestic Return Receipt




                                                                                      aatup                                      D Agent
                                                                                                                                   'Addressee
                                                                                                                               Date OfDelivery^
                    Print your name and address orrtne rev                             lived by (Primed Name)             C.




                  1%Z"telraaifspwPf^t                                        -B-^£iver^Sr£sl^^                             1?    [fl/flo
                                                                                   ' ({YESi enter delivery address below.
                     Article Addressed to:
                                                                                                                                                  i



1bcM5 \r<x^oT
                                                                                     5lri«dJ^__^Collecion^^
                                                                                     •^ri5ed^iiv^y?(ExtraFee;

                    z. Article Number
                                                           7Dm E1ED DDDD JRIfi 3E5D
                    " (Transfer from service label)                Domestic Return Receipt
                   ~PS Form 3811, July 20li"
                                                                                    CO/WP<-EiE THfS SECTION ON DELIVERY
                   /SENDER": COMPLETE THIS SECTION
                       ,ComplUe items 1,2,and 3. Also complete                                                                             gent
                        item 4 if Restricted Deliveryis desired.
                        Printyour name and address on the reverse                                                                    D Addressee
                        so that we can return the card to you.                                                                    Date of Delivery
                        Attach this card to the back of the mailpiece,
                        or on the front if space permits.
                     1. Article Addressed to:




                                                                                       Service Type
                                                                                       • Certified Mail"'    • PriorityMail Express™
                                                                                        • Registered         • Return Receipt for Merchandise
                                                                                        •   Insured Mail     • Collect on Delivery
                                                                                     4. Restricted Delivery? (ExtraFee;              DYes

                     2. Article Number                       7D1M       E1E0          DDDD        DT35        3E43
                        (Transfer from servicelabel)
                     PS Form 3811, July 2013                        Domestic Return Receipt
United STATEWrJsW5£RviCE                                                      First-Class Mail
                                                                              Postage & Fees Paid
                                                                              USPS
                                                                              Permit No. G-10


          •P.H J' 3-
    .• Sender: Please print your name, address, and ZIP+4® in this box'




                       •)iiii'rii>ii»ll»)'!N,H'h,i,i1,,li,»i,i'llI'ijll,h1Ih»

                                                                                                      '%
                       -;\
UNITED SlAIEsJg^^gg ' -                                                         First-Class Mail
                                                                                Postage & Fees Paid
                                                                                USPS
            OS> MAY ''IS                                                        Permit No. G-10

            PM 5 1 '
       Sender: Please print your name, address, and ZIP+4® in this box*




                                                                                                      •   h




                   .ii!i-.|iiili|l'l>'i|njl.j)..l)i!,.l.1.j,.j||i!l|iiii.)...iii...i


                                                                                  First-Class Mail
 UNITED STATES P^ftJ^fo                                                           Postage &Fees Paid
                                                                                  USPS
               11 way-'as                                                         Permit No. G-10

               PM 7 1
       . sender Please print your name, address, and ZIP*4« In this box-




                                                                                                          ,-4



                  iVnrHi^vV'M'^Mil^^Hnh^h^n^bilhpAi^l'liiHM^Ir